Brief Stricken and Order filed April 9, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00229-CR
                                   ____________

                SHANNON BERNARD JACKSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 56th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 17-CR-3031

                                     ORDER

      Appellant’s appointed counsel filed an Anders brief. The brief discloses the
name of a child victim of sexual assault under the age of 17. See Tex. Code Crim.
Proc. art. 57.02(h); Tex. R. App. P. 9.10(b). Accordingly, the brief is STRICKEN.

      Appellant’s counsel is ordered to file a brief that complies with Texas Code
of Criminal Procedure article 57.02 and Texas Rule of Appellate Procedure 9.10 on
or before April 20, 2020.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Spain.